Pratt, J.
The relief prayed for in the present motion was denied by this" general term, December 15,1887, 46 Hun, 681, mem. The motion then made covered the same ground ns the present, and perhaps more. It was competent for the court at that time to grant plaintiff’s motion in part and deny it in part. The denial was complete and absolute. All the measures of relief now asked for were then considered. Having been refused, after full discussion, that disposition must be regarded as final. So much has been writtem upon the previous occasions when the matter has been before the court that, *299we si ' no advantage in more extended discussion. Order affirmed, with $10 ■ costs.
Dyb an, J., concurs.